In the United States Court of Federal Claims 
                                                    OFFICE OF SPECIAL MASTERS
                                                              No. 14-784V
                                                         Filed: August 4, 2015
                                                         (Not to be published)

***********************
KRISTIN LINTZ,                          *
                                        *
                   Petitioner,          *
      v.                                *      Stipulation; Attorneys’ Fees & Costs
                                        *
SECRETARY OF HEALTH                     *
AND HUMAN SERVICES,                     *
                                        *
                   Respondent.          *
***********************
Carol Gallagher, Esq., Carol L. Gallagher, Esquire, LLC, Linwood, NJ for petitioner.
Debra A. Filteau Begley, Esq., U.S. Department of Justice, Washington, DC, for
respondent.

                                      DECISION ON ATTORNEY FEES AND COSTS1

Gowen, Special Master:

       In this case under the National Vaccine Injury Compensation Program,2 I issued a
decision adopting the parties’ stipulation on July 28, 2015, and awarded compensation to
petitioner. On July 30, 2015, the parties filed a Stipulation of Fact concerning attorneys’
fees and costs. Additionally, pursuant to General Order #9, petitioner’s counsel asserted
that petitioner incurred no personal litigation costs in this matter. Id. at para. 3.

              The parties’ stipulation indicates that respondent does not object to the amended
                                                            
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to post this
decision on the United States Court of Federal Claims' website, in accordance with the E-Government Act of 2002,
Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). In
accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to delete medical or other
information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree
that the identified material fits within this definition, I will delete such material from public access.

2
    The applicable statutory provisions defining the program are found at 42 U.S.C. § 300aa-10 et seq. (2012).
amount of $38,481.68 in attorneys’ fees and cost that petitioner is requesting.

      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award:

              A lump sum of $38,481.68 in the form of a check payable jointly to
               petitioner and petitioner’s counsel of record, Carol L. Gallagher, Esq.,
               for petitioner’s attorney fees and costs.

         The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.

                                                      s/ Thomas L. Gowen
                                                      Thomas L. Gowen
                                                      Special Master




                                                            
3
  Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review. See
Vaccine Rule 11(a).